Citation Nr: 0601698	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-34 866A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected residuals of a head 
injury (claimed as post-concussion brain syndrome).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1963, and from March 1963 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The matter was subsequently transferred to 
the RO in Chicago, Illinois.  In August 2004, the Board 
remanded the issues of service connection for the residuals 
of a head injury, claimed as post-concussion brain syndrome 
and service connection for headaches, to include as secondary 
to the service-connected residuals of a head injury, claimed 
as post-concussion brain syndrome.  

In a September 2005 rating decision, service connection was 
granted for residuals of a head injury, claimed as post-
concussion brain syndrome.  The disability was characterized 
as cognitive disorder, not otherwise specified, and a 50 
percent evaluation was assigned effective June 17, 1997.  The 
denial of service connection for headaches was thereafter 
continued.  


FINDING OF FACT

Headaches are attributable to service.  


CONCLUSION OF LAW

Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

The veteran's service medical records reflect that he 
sustained two head injuries during his active service, first 
in March 1957 as the result of a motor vehicle accident, and 
then again in approximately October 1960 after an 
altercation.  Relevant service diagnoses included: a brain 
concussion; a compound fracture of the left zygoma, depressed 
with nerve involvement; post-concussion brain syndrome; and, 
headaches.  Service connection has been granted for residuals 
of a head injury characterized as cognitive disorder, not 
otherwise specified.

The veteran contends that he has had headaches since the 
inservice head injuries.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  In essence, the 
veteran is competent to state that he has had headaches since 
the inservice events, but he is not competent to state that 
current headaches are etiologically linked to those injuries.  

The veteran was examined by VA in May 2000.  At that time, he 
reported that he had dull and sharp headaches which occurred 
daily.  Approximately one week later, the veteran was 
afforded a VA neurological examination.  At that time, he 
reported that he still had headaches, but they were not 
prominent and the veteran was unable to give the examiner a 
sense of how often they occurred.  The examiner stated that 
the veteran had suffered two inservice concussions.  The 
examiner was not able to make any statement regarding the 
intensity, frequency, or severity of the veteran's headaches 
as the veteran himself was unable to give the examiner this 
information.  A May 2000 computerized tomography revealed 
cerebral and cerebellar atrophy.  

In March 2005, another VA examination was conducted.  It was 
noted that the veteran had suffered two inservice brain 
traumas.  The veteran reported that he had continued to 
experience problems related to these injuries.  The examiner 
noted that the veteran's service medical records showed, in 
pertinent part, complaints of headaches in November 1960 
following a head injury and indicated that on evaluation in 
September 1961 possible impressions included migraines, petit 
mal, post concussive syndrome.  The examiner noted that the 
veteran continued to report ongoing symptoms that he believed 
related to his inservice head injuries, and the examiner 
noted that the veteran's medical records showed ongoing 
complaints of headaches at various times.  Neurological and 
psychiatric testing was performed.  The veteran was 
diagnosed, in pertinent part, as having a cognitive disorder, 
not otherwise specified, as likely as not related to head 
trauma during service.  It was noted that the Axis III 
diagnosis was deferred to a physician; medical records list 
post concussion syndrome and brain trauma times 2.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, the veteran suffered two inservice brain 
traumas which resulted in residual disability to include a 
cognitive disorder and post-concussion syndrome.  The veteran 
has reported that he has had headaches since service.  His 
contentions are credible and supported by the record.  In May 
2000, it was noted by the examiner that he could not comment 
on severity, however, the examiner generally indicated that 
the headaches were present, at least by the veteran's report.  
In sum, the inservice brain traumas occurred, the veteran has 
consistently reported having headaches, VA has determined 
that the veteran has residual disability due to the brain 
traumas, the record contains multiple diagnoses of post-
concussion syndrome, and none of the VA examiners have 
discounted the veteran's report of headaches since the 
incidents in service and at present.  In viewing the evidence 
as a whole and in affording the veteran reasonable doubt, the 
Board finds that the veteran's headaches are residuals of the 
inservice brain traumas.  In light of the foregoing, the 
Board finds that the veteran has headaches which are 
attributable to service. 

The evidence supports the claim of service connection for 
headaches.  Accordingly, service connection is warranted for 
headaches.  


ORDER

Service connection for headaches is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


